Exhibit 10.75

 

LOGO [g25535logo.jpg]   UNCONDITIONAL GUARANTY

 

FOR VALUE RECEIVED, and in order to induce MERRILL LYNCH BUSINESS FINANCIAL
SERVICES INC. (“MLBFS”) to advance moneys or extend or continue to extend credit
or lease property to or for the benefit of, or modify its credit relationship
with, or enter into any other financial accommodations with ALTIVA CORPORATION,
a corporation organized and existing under the laws of the State of Delaware
(with any successor in interest, including, without limitation, any successor by
merger or by operation of law, herein collectively referred to as “Customer”)
under: (a) that certain WCMA LOAN AND SECURITY AGREEMENT NO. 2BN-07A10, dated as
of even date herewith, between MLBFS and Customer (the “Loan Agreement”), (b)
any “Loan Documents”, as that term is defined in the Loan Agreement, including,
without limitation, the NOTE(S) incorporated by reference in the Loan Agreement,
and (c) all present and future amendments, restatements, supplements and other
evidences of any extensions, increases, renewals, modifications and other
changes of or to the Loan Agreement or any Loan Documents (collectively, the
“Guaranteed Documents”), and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the undersigned,
EXACTECH, INC., a corporation organized and existing under the laws of the State
of Florida (“Guarantor”), hereby unconditionally guarantees to MLBFS: (i) the
prompt and full payment when due, by acceleration or otherwise, of all sums now
or any time hereafter due from Customer to MLBFS under the Guaranteed Documents,
and (ii) the prompt, full and faithful performance and discharge by Customer of
each and every other covenant and warranty of Customer set forth in the
Guaranteed Documents, in each case whether now existing or hereafter arising
(collectively, the “Obligations”). Guarantor further agrees to pay all
reasonable costs and expenses (including, but not limited to, court costs and
reasonable attorneys’ fees) paid or incurred by MLBFS in endeavoring to collect
or enforce performance of any of the Obligations, or in enforcing this Guaranty.
Guarantor acknowledges that MLBFS is relying on the execution and delivery of
this Guaranty in advancing moneys to or extending or continuing to extend credit
to or for the benefit of Customer. The foregoing and any other provision hereof
notwithstanding, in no event shall the aggregate principal amount of the
Obligations guaranteed hereunder exceed $6,000,000 and in no event shall MLBFS
be permitted to make a demand for payment or performance under this Guaranty on
or after October 30, 2008, on which date this Guaranty shall be deemed to have
expired and be of no further force and effect; provided, however that said
expiration shall not impair, diminish or otherwise affect any demand made
hereunder prior to said expiration date and this Guaranty shall remain in effect
solely for purposes of satisfying said demand until said demand is satisfied as
reasonably determined by MLBFS.

 

Subject to the limitation of amount and duration set forth above, this Guaranty
is absolute, unconditional and continuing and shall remain in effect until all
of the Obligations shall have been fully and indefeasibly paid, performed and
discharged. Upon the occurrence and during the continuance of any Event of
Default under any of the Guaranteed Documents, any or all of the indebtedness
hereby guaranteed then existing shall, at the option of MLBFS, become
immediately due and payable from Guarantor (it being understood, however, that
upon the occurrence of any “Bankruptcy Event”, as defined in the Loan Agreement,
all such indebtedness shall automatically become due and payable without action
on the part of MLBFS). Notwithstanding the occurrence of any such event, this
Guaranty shall continue and remain in full force and effect. To the extent MLBFS
receives payment with respect to the Obligations, and all or any part of such
payment is subsequently invalidated, declared to be fraudulent or preferential,
set aside, required to be repaid by MLBFS to a trustee, receiver or any other
person or entity, whether under any Bankruptcy law or otherwise (a “Returned
Payment”), this Guaranty shall continue to be effective or shall be reinstated,
as the case may be, to the extent of such payment or repayment by MLBFS, and the
indebtedness or part thereof intended to be satisfied by such Returned Payment
shall be revived and continued in full force and effect as if said Returned
Payment had not been made.

 

Subject to the limitation of amount and duration set forth above, the liability
of Guarantor hereunder shall in no event be affected or impaired by any of the
following, any of which may be done or omitted by MLBFS from time to time,
without notice to or the consent of Guarantor: (a) any renewals, amendments,
restatements, modifications or supplements of or to any of the Guaranteed
Documents, or any extensions, forbearances, compromises or releases of any of
the Obligations or any of MLBFS’ rights under any of the Guaranteed Documents;
(b) any acceptance by MLBFS of any collateral or security for, or other
guarantees of, any of the Obligations; (c) any failure, neglect or omission on
the part of MLBFS to realize upon or protect any of the Obligations, or any
collateral or security therefor, or to exercise any lien upon or right of
appropriation of any moneys, credits or property of Customer or any other
guarantor, possessed by or under the control of MLBFS or any of its affiliates,
toward the liquidation or reduction of the Obligations; (d) any invalidity,
irregularity or unenforceability of all or any part of the Obligations, of any
collateral security for the Obligations, or the Guaranteed Documents; (e) any
application of payments or credits by MLBFS; (f) the granting of credit from
time to time by MLBFS to Customer in excess of the amount set forth in the
Guaranteed Documents; or (g) any other act of commission or omission of any kind
or at any time upon the part of MLBFS or any of its affiliates or any of their
respective employees or agents with respect to any matter whatsoever. MLBFS
shall not be required at any time, as a condition of Guarantor’s obligations
hereunder, to resort to payment from Customer or other persons or entities
whatsoever, or any of their properties or estates, or resort to any collateral
or pursue or exhaust any other rights or remedies whatsoever.

 

No release or discharge in whole or in part of any other guarantor of the
Obligations shall release or discharge Guarantor unless and until all of the
Obligations shall have been indefeasibly fully paid and discharged. Guarantor
expressly waives presentment, protest, demand, notice of dishonor or default,
notice of acceptance of this Guaranty, notice of advancement of funds under the
Guaranteed Documents and all other notices and formalities to which Customer or
Guarantor might be entitled, by statute or otherwise, and, so long as there are
any Obligations or MLBFS is committed to extend credit to Customer, waives any
right to revoke or terminate this Guaranty without the express written consent
of MLBFS, subject to the limitation of amount and duration set forth above.

 

So long as there are any Obligations, Guarantor shall not have any claim, remedy
or right of subrogation, reimbursement, exoneration, contribution,
indemnification, or participation in any claim, right, or remedy of MLBFS
against Customer or any security which MLBFS now has or hereafter acquires,
whether or not such claim, right or remedy arises in equity, under contract, by
statute, under common law, or otherwise except as contemplated by that certain
Intercreditor Agreement (the “Intercreditor Agreement”), dated the date hereof,
between MLBFS and Guarantor and by that certain Securities Purchase Agreement,
dated October 29, 2003, between Customer and Guarantor. In the event that (i)
the Guarantor has made payment(s) under this Guaranty, (ii) the obligations of
MLBFS under the Guaranteed Documents have been fully and indefeasibly
discharged, and (iii) the Guarantor has no remaining Obligations under this
Guaranty, then the Guarantor shall be subrogated to the rights of MLBFS with
respect to any obligations paid or performed

 



--------------------------------------------------------------------------------

by the Guarantor under this Guaranty and Customer shall reimburse, pay and
indemnify Guarantor for all amounts paid by Guarantor in connection with this
Guaranty.

 

MLBFS is hereby irrevocably authorized by Guarantor at any time during the
continuance of an Event of Default under the Loan Agreement or any other of the
Guaranteed Documents or in respect of any of the Obligations, in its sole
discretion and without demand or notice of any kind, to appropriate, hold, set
off and apply toward the payment of any amount due hereunder, in such order of
application as MLBFS may elect, all cash, credits, deposits, accounts, financial
assets, investment property, securities and any other property of Guarantor
which is in transit to or in the possession, custody or control of MLBFS or
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“MLPF&S”), or any of their
respective agents, bailees or affiliates. Guarantor hereby collaterally assigns
and grants to MLBFS a continuing security interest in all such property as
additional security for the Obligations. Upon the occurrence and during the
continuance of an Event of Default, MLBFS shall have all rights in such property
available to collateral assignees and secured parties under all applicable laws,
including, without limitation, the Uniform Commercial Code.

 

Subject to the confidentiality provision set forth below, Guarantor agrees to
furnish to MLBFS such financial information concerning Guarantor as may be
required by any of the Guaranteed Documents or as MLBFS may otherwise from time
to time reasonably request. Guarantor further hereby irrevocably authorizes
MLBFS and each of its affiliates, including without limitation MLPF&S, to at any
time (whether or not an Event of Default shall have occurred) obtain from and
disclose to each other any and all financial and other information about
Guarantor.

 

No delay on the part of MLBFS in the exercise of any right or remedy under any
of the Guaranteed Documents, this Guaranty or any other agreement shall operate
as a waiver thereof, and, without limiting the foregoing, no delay in the
enforcement of any security interest, and no single or partial exercise by MLBFS
of any right or remedy shall preclude any other or further exercise thereof or
the exercise of any other right or remedy. This Guaranty may be executed in any
number of counterparts, each of which counterparts, once they are executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Guaranty. This Guaranty
shall be binding upon Guarantor and its successors and assigns, and shall inure
to the benefit of MLBFS and its successors and assigns. If there are more than
one guarantor of the Obligations, all of the obligations and agreements of
Guarantor are joint and several with such other guarantors.

 

This Guaranty shall be governed by the laws of the State of Illinois. WITHOUT
LIMITING THE RIGHT OF MLBFS TO ENFORCE THIS GUARANTY IN ANY JURISDICTION AND
VENUE PERMITTED BY APPLICABLE LAW: (I) GUARANTOR AGREES THAT THIS GUARANTY MAY
AT THE OPTION OF MLBFS BE ENFORCED BY MLBFS IN EITHER THE STATE OF ILLINOIS OR
IN ANY OTHER JURISDICTION WHERE GUARANTOR MAY BE LOCATED, (II) GUARANTOR
IRREVOCABLY SUBMITS ITSELF TO JURISDICTION IN THE STATE OF ILLINOIS AND VENUE IN
ANY STATE OR FEDERAL COURT IN THE COUNTY OF COOK FOR SUCH PURPOSES, AND (III)
GUARANTOR WAIVES ANY AND ALL RIGHTS TO CONTEST SAID JURISDICTION AND VENUE AND
THE CONVENIENCE OF ANY SUCH FORUM AND ANY AND ALL RIGHTS TO REMOVE SUCH ACTION
FROM STATE TO FEDERAL COURT. GUARANTOR FURTHER WAIVES ANY RIGHTS TO COMMENCE ANY
ACTION AGAINST MLBFS IN ANY JURISDICTION EXCEPT IN THE COUNTY OF COOK AND STATE
OF ILLINOIS OR SUCH OTHER JURISDICTIONS WHERE MLBFS COMMENCES AN ACTION AGAINST
GUARANTOR. MLBFS AND GUARANTOR HEREBY EACH EXPRESSLY WAIVE ANY AND ALL RIGHTS TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES AGAINST THE OTHER PARTY WITH RESPECT TO ANY MATTER RELATING TO,
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS GUARANTY AND/OR ANY OF THE
TRANSACTIONS WHICH ARE THE SUBJECT MATTER OF THIS GUARANTY. Wherever possible
each provision of this Guaranty shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Guaranty
shall be prohibited by or invalid under such law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty. No modification or waiver of any of the provisions of this Guaranty
shall be effective unless in writing and signed by both Guarantor and an officer
of MLBFS. Each signatory on behalf of Guarantor warrants that he or she has
authority to sign on behalf of Guarantor, and by so signing, to bind Guarantor
hereunder.

 

Confidentiality. MLBFS agrees that it will use its commercially reasonable
efforts not to disclose without the prior consent of the Guarantor (other than
to its employees, auditors, counsel or other professional advisors who shall be
advised of the confidential nature thereof) any information with respect to
Guarantor or any Credit Party (as defined in the Loan Agreement) which is
furnished pursuant to this Guaranty and identified as confidential by Guarantor
(or is otherwise reasonably apparent to be confidential); provided, that MLBFS
may disclose any such information (a) as has become generally available to the
public, (b) as may be required in any report, statement or testimony submitted
to any municipal, state or Federal regulatory body having or claiming to have
jurisdiction over MLBFS or to the Federal Reserve Board or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (c) as may be required or appropriate in
response to any summons or subpoena or in connection with any litigation (notice
of which will be promptly sent to the Guarantor to the extent permitted by law),
and (d) in order to comply with any law, order, regulation or ruling applicable
to MLBFS; provided, that in the event that MLBFS is requested or becomes legally
compelled (as described above) to disclose any such confidential information or
the fact that such confidential information has been made available to MLBFS, it
is agreed that MLBFS will provide Guarantor with reasonably prompt written
notice of such request(s) so that Guarantor may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions set forth in this
provision. In the event that such protective order or other remedy is not
obtained, or that Guarantor waives compliance with the provisions of this
provision, MLBFS agrees that it will furnish only that portion of such
confidential information and other information which MLBFS is advised by counsel
is legally required and will exercise reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded to that portion of such
confidential information and other information which is being disclosed. The
foregoing notwithstanding, in no event shall MLBFS be compelled or otherwise
restricted from complying with any legally mandated disclosure if such delay in
disclosure is prohibited in accordance with terms of such mandate. The
confidentiality obligations contained in this Guaranty or in any other Loan
Document between the parties hereto, as they relate to the Loan, shall not apply
to the federal tax structure or federal tax treatment of the Loans (as defined
in the Loan Agreement) and each party hereto (and any employee, affiliate,
representative or other agent of either party hereto) may disclose to any and
all Persons, without limitation of any kind, the federal tax structure and
federal tax treatment of the Loan and all materials of any kind (including
opinions or other tax analysis) that are provided to a party relating to such
federal tax structure and federal tax treatment, provided, further that such
disclosure may not be made until the earliest of (x) the date of the public
announcement of discussions relating to the Loans, (y) the date of the public
announcement of the Loans to be treated as not having been offered under

 

2



--------------------------------------------------------------------------------

conditions of confidentiality for purposes of Section 1.6011-4(b) (3) (or any
successor provision) of the Treasury Regulations promulgated under Section 6011
of the Internal Revenue Code of 1986, as amended, and shall be construed in a
manner consistent with such purpose. Subject to the proviso with respect to
disclosure in the first sentence of this provision, each party hereto
acknowledges that each party hereto (and any employee, affiliate, representative
or other agent of either party hereto) has no proprietary or exclusive rights to
the federal tax structure of the Loans or any federal tax matter of federal tax
idea related to the Loans. MLBFS is aware, and MLBFS will advise its
representatives who are informed of the matters that are the subject of this
Agreement, of the restrictions imposed by the United States securities laws on
the purchase or sale of securities by any person who has received material,
non-public information from the issuer of such securities and on the
communication of such information to any other person when it is reasonably
foreseeable that such other person is likely to purchase or sell such securities
in reliance upon such information.

 

[SIGNATURE PAGE TO FOLLOW]

 

3



--------------------------------------------------------------------------------

Dated as of June 25, 2004.

 

EXACTECH, INC., as Guarantor

       

By:

  /s/    Joel Phillips           /s/    David Petty     Signature (1)          
Signature (2)     Joel Phillips           David Petty     Printed Name          
Printed Name     CFO           Executive Vice President     Title          
Title

 

Address of Guarantor:

2320 NORTH WEST 66TH COURT

GAINESVILLE, FLORIDA 32653

 

ALTIVA CORPORATION        

By:

  /s/    James Robson           /s/    David Grant     Signature (1)          
Signature (2)     James Robson           David Grant     Printed Name          
Printed Name                 CFO     Title           Title

 

4